DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-25 are presented for examination.
Claims 1-25 are rejected.
Claims 2-6, 8-17, 19-21 are objected to granted that all the pending issues are rendered moot.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

          1. A method comprising: applying, to a neural network, image data representative of a field of view including one or more intersections; computing, using the neural network and based at least in part on the image data, output data including: first data representative of a confidence that at least one pixel of the image data corresponds to at least one of the one or more intersections; second data representative of location information corresponding to a bounding box associated with at least one of the one or more intersections; and third data representative of a distance to at least one of the one or more intersections; determining final bounding box locations of final bounding boxes corresponding to the one or more intersections based at least in part on the first data and the second data; determining distances to the one or more intersections based at least in part on the third data; and performing one or more operations by a vehicle based at least in part on the final bounding box locations and the (determined ?) distances.

          13. The method of claim 1, wherein fourth data corresponding to motion of the vehicle through a portion of an environment corresponding to the field of view is used to generate ground truth data corresponding to the image data for further training the neural network to predict the (determined ?) distances.

          18. A method comprising: receiving image data generated using an image sensor, the image data depicting a field of view of the image sensor within an environment including at least one intersection; receiving first data representative of first annotations corresponding to a bounding shape associated with the (at least one ?) intersection, and second data representative of second annotations corresponding to one or more attributes corresponding to the (at least one ?) intersection; based at least in part on the first data, associating location information corresponding to a location of the bounding shape with at least one pixel within the bounding shape; based at least in part on the first data, associating a confidence value corresponding to a confidence of being within the bounding shape with at least one pixel within the bounding shape; based at least in part on the second data, associating at least one attribute corresponding to the (at least one ?) intersection with at least one pixel within the bounding shape; and training a neural network using the location information, the confidence value, and the at least one attribute as ground truth data.

          22. The method of claim 18, wherein the one or more attributes correspond to wait conditions associated with the (at least one ?) intersection.

          23. The method of claim 18, further comprising: receiving third data representative of a distance value corresponding to a distance to the (at least one ?) intersection; and based at least in part on the third data, associating the distance value with at least one pixel of the image data; wherein the training the neural network is further based at least in part on the distance value.

          24. The method of claim 18, wherein: the image sensor is associated with an ego-object; and the third data is automatically generated based at least in part on motion data representative of motion of the (an?) object from a first location at a time of capturing the image data to a second location corresponding to the (at least one ?) intersection.

          25. A system comprising: an image sensor to generate image data representative of a field of view of the image sensor, the field of view including one or more intersections; a computing device including one or more processing devices and one or more memory devices communicatively coupled to the one or more processing devices storing programmed instructions thereon, which when executed by the (a? one or more processing devices?) processor causes the (an ?) instantiation of: a neural network processor to: apply, to a neural network, the image data; compute, using the neural network and based at least in part on the image data, output data including: first data representative of a confidence that at least one pixel of the image data corresponds to at least one of the one or more intersections; second data representative of location information corresponding to a bounding box associated with at least one of the one or more intersections; and third data representative of a distance to at least one of the one or more intersections; a bounding box determiner to determine final bounding box locations of final bounding boxes corresponding to the one or more intersections based at least in part on the first data and the second data; a distance determiner to determine distances to the one or more intersections based at least in part on the third data; and a control component to perform one or more operations by a vehicle based at least in part on the final bounding box locations and the distances.
          Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 18-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter. According to the guidelines, a claim is directed to non-statutory subject matter if it does not fall within one of the four statutory categories of invention (step 1) or does not meet a test for determining that: the claim recites a judicial exception, e.g. an abstract idea (step 2A prong I), without integration into a practical application (step 2A prong II), and does not recite additional elements that provide significantly more than the recited judicial exception (step 2B).

Step 1: Applicant’s independent claim 18 is directed toward a “A method comprising…” Therefore, it can be seen that it falls within one of the four statutory categories of invention.

With regard to step 2A prong I, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
(a)	Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
(b)	Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
(c)	Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Step 2A Prong I Analysis: Applicant’s independent claim 18 recites the abstract idea “…receiving image data generated using an image sensor, the image data depicting a field of view of the image sensor within an environment including at least one intersection; receiving first data representative of first annotations corresponding to a bounding shape associated with the intersection, and second data representative of second annotations corresponding to one or more attributes corresponding to the intersection; based at least in part on the first data, associating location information corresponding to a location of the bounding shape with at least one pixel within the bounding shape; based at least in part on the first data, associating a confidence value corresponding to a confidence of being within the bounding shape with at least one pixel within the bounding shape; based at least in part on the second data, associating at least one attribute corresponding to the intersection with at least one pixel within the bounding shape; and training a neural network using the location information, the confidence value, and the at least one attribute as ground truth data.t.…” which comprises “Mental Processes”.  For example, a person can generate multiple incidents in terms of driving behaviors of the vehicles or drivers in relation to locations of incidents that they have stored in their memory. They can also generate these incidents in their minds in a zone or area that they have predetermined, or previously thought about. Further, a person can generate profiles/scenarios, and reactions/solutions to incidents in terms of driving behaviors of the vehicles in their minds based on locations of incidents, and based on current information of the vehicle (i.e. a passenger observes the road conditions, incidents or traffic conditions on the road, and drive accordingly based on the previous experience on the road). 
Applicant’s independent claim 18 also recites the abstract idea “…associating location information corresponding to a location of the bounding shape with at least one pixel within the bounding shape…” which comprises “Mental Processes”.  For example, a person can generate multiple incidents in terms of driving behaviors of the vehicles or drivers in relation to locations of incidents that they have stored in their memory.
Applicant’s independent claim 18 also recites the abstract idea “…receiving first data… second data…” which comprises “Mental Processes”.  For example, a person can generate multiple incidents in terms of driving behaviors of the vehicles or drivers in relation to locations of incidents that they have stored in their memory. They can also generate these incidents in their minds in a zone or area that they have predetermined, or previously thought about. Further, a person can generate profiles/scenarios, and reactions/solutions to incidents in terms of driving behaviors of the vehicles in their minds based on locations of incidents, and based on current information of the vehicle (i.e. a passenger observes the road conditions, incidents or traffic conditions on the road, and drive accordingly based on the previous experience on the road).

With regard to Step 2A Prong II, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Step 2A prong II Analysis: claim 18 recites an additional limitation including “…image sensor…a neural network…” which is an example of adding an insignificant extra-solution activity, in this case a pre-solution activity, to the judicial exception. Specifically, this is an example of mere data gathering.
	claim 18 recites further additional limitations including: “…image sensor…a neural network…”. As previously stated, because the written description fails to disclose the corresponding structure for these limitations to perform their functions, the examiner has interpreted these limitations as generic computers or processing devices. Thus, these limitations are examples of generic computer components and are viewed as nothing more than attempts to generally link the use of the judicial exceptions to the technological environment of generic computers.

With regard to Step 2B, under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field.

Step 2B Analysis: Applicant’s claim 18 does not recite additional elements that provide significantly more than the recited judicial exception. When considered individually or in combination, the additional limitations of claim 18 does not amount to significantly more than the judicial exception for the same reasons discussed above as to why the additional limitations do not integrate the abstract idea into a practical application.

Test for patentability conclusion: Thus, since claim 18 is reciting an abstract idea (step 2A prong I), not integrated into a practical application (step 2A prong II), and does not comprise significantly more than the recited abstract idea (step 2B), it is directed toward non-statutory subject matter and is rejected under 35 U.S.C. 101.

          Dependent claims 
Step 1: claims 19-24 are dependent of claim 18 which is a method claim (Therefore, it can be seen that it falls within one of the four statutory categories of invention)(Step 1: yes)).
          Step 2A Prong One: claims 19-24 recite the limitation of  “the associating the confidence value with the at least one pixel generates an initial region within a coverage map that corresponds to the bounding shape…reducing a size of the initial region to generate an updated region smaller than the initial region…cropping a top portion of the initial region such that the updated region includes a same bottom edge as the initial region…, receiving third data representative of a distance value…,  and the third data is automatically generated…” steps; in (claims 20-24). These claims recite an abstract idea which is directed to mental process. 
         Step 2A Prong Two: This judicial exception is not integrated into a practical application, the claims do not include any additional elements that integrate the abstract idea into a practical application. The “associating…, receiving…, reducing…” steps are recited at a high-level of generality (i.e., as a generic outputting/data gathering means/display means) and amount to mere solution activities to apply the recited abstract idea(s) and/or solution activities in the field of navigation.
          Step 2B: The claims 20-24 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong Two. 
         As such, 18-24 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 18, 22-24 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JANG Cheolhun (EP 3441909 A1: hereinafter “JANG”).

          Consider claims 1, 25:
                    JANG teaches a method, system (See JANG, e.g., “…in a forward-view image 610, additional ROIs 612 and 614 including road regions on a divided road in a divided road situation are set along with a basic ROI 616 including an entire road region...” of Abstract, ¶ [0005]-¶ [0008], ¶ [0012], ¶ [0073], and Fig. 2 steps 210-230, Fig. 3 steps 310-340, Figs. 6A-B elements 610-620), comprising: applying, to a neural network, image data representative of a field of view including one or more intersections (See JANG, e.g., “…in a forward-view image 610, additional ROIs 612 and 614 including road regions on a divided road in a divided road situation are set along with a basic ROI 616 including an entire road region...” of Abstract, ¶ [0005]-¶ [0008], ¶ [0012], ¶ [0073], and Fig. 2 steps 210-230, Fig. 3 steps 310-340, Figs. 6A-B elements 610-620); computing, using the neural network and based at least in part on the image data (See JANG, e.g., “…fitting the detected lane pixel into a specific lane model. To detect the lane pixel from the forward-view image 110, a neural network-based detector may be used. The detector used herein refers to a model trained to detect lane pixels corresponding to a lane from an input image. The detector may be based on a neural network including a plurality of layers, and a training process of the detector may be performed based on training data...” of ¶ [0048]-¶ [0049], and Fig. 2 steps 210-230, Fig. 3 steps 310-340, Figs. 6A-B elements 610-620), output data including: first data representative of a confidence that at least one pixel of the image data corresponds to at least one of the one or more intersections (See JANG, e.g., “…the lane detection apparatus determines a lane region in the forward-view image based on estimating the lane pixels in operation 220…The lane detection apparatus merges the probability information, for example, information indicating a probability of an image pixel corresponding to a lane pixel, of each of the ROIs including the basic ROI and the additional ROI that are determined by the detector, and determines the lane region in the forward-view image based on the merged probability information...” of ¶ [0059], ¶ [0073], and Fig. 2 steps 210-230, Fig. 3 steps 310-340, Figs. 6A-B elements 610-620); second data representative of location information corresponding to a bounding box associated with at least one of the one or more intersections (See JANG, e.g., “…sets an additional ROI including the remote road region, which is a region on a road located at a longer distance from the vehicle…for the additional ROI, a location of a vanishing point may be estimated based on previously determined lanes, and a location of the additional ROI may be determined based on the estimated location of the vanishing point...” of ¶ [0054]-¶ [0055], and Fig. 2 steps 210-230, Fig. 3 steps 310-340, Figs. 6A-B elements 610-620); and third data representative of a distance to at least one of the one or more intersections (See JANG, e.g., “…The number of ROIs to be set in the forward-view image is not restricted, and in another example, three ROIs may be set in the forward-view image. For example, in addition to the basic ROI and the additional ROI, an ROI including a road region located at a long distance or a middle distance from the vehicle may be set...” of ¶ [0054]-¶ [0055], ¶ [0060], and Fig. 2 steps 210-230, Fig. 3 steps 310-340, Figs. 6A-B elements 610-620); determining final bounding box locations of final bounding boxes corresponding to the one or more intersections based at least in part on the first data and the second data (See JANG, e.g., “…In operation 320, the lane detection apparatus estimates lane pixels from each of the ROIs using a neural network-based detector...a plurality of detectors are used to extract, in parallel, the lane pixels from each of the ROIs. The detectors may be individual detectors that are distinguishable from one other…a unified detector of a neural network structure may be used...” of ¶ [0054]-¶ [0055], ¶ [0062]-¶ [0064], and Fig. 2 steps 210-230, Fig. 3 steps 310-340, Figs. 6A-B elements 610-620); determining distances to the one or more intersections based at least in part on the third data (See JANG, e.g., “…the lane detection apparatus sets a basic ROI including a road region located at a shorter distance from the vehicle and a road region located a longer distance from the vehicle…the lane detection apparatus sets a basic ROI including an entire road region, and sets an additional ROI including the remote road region, which is a region on a road located at a longer distance from the vehicle...” of ¶ [0054]-¶ [0055], ¶ [0062]-¶ [0064], and Fig. 2 steps 210-230, Fig. 3 steps 310-340, Figs. 6A-B elements 610-620); and performing one or more operations by a vehicle based at least in part on the final bounding box locations and the distances (See JANG, e.g., “…A vehicle travel control in the autonomous driving system and the ADAS, and a guide route determination in the augmented reality navigation system may be performed based on a lane that is recognized through an image analysis, thus, recognizing an accurate lane relates directly to the safety of the occupants of the vehicle…such a lane recognition is performed based on a forward-view image obtained by capturing an image in front of a vehicle. In an example, the forward-view image is obtained by a camera provided in the vehicle...” of ¶ [0047], ¶ [0054]-¶ [0055], ¶ [0062]-¶ [0064], and Fig. 2 steps 210-230, Fig. 3 steps 310-340, Figs. 6A-B elements 610-620).

          Consider claim 7:
                    JANG teaches everything claimed as implemented in the rejection of claim 1. In addition, JANG teaches wherein the location information includes pixel coordinates corresponding to at least one vertex of the bounding box (See JANG, e.g., “…In operation 320, the lane detection apparatus estimates lane pixels from each of the ROIs using a neural network-based detector...a plurality of detectors are used to extract, in parallel, the lane pixels from each of the ROIs. The detectors may be individual detectors that are distinguishable from one other…a unified detector of a neural network structure may be used...” of ¶ [0054]-¶ [0055], ¶ [0062]-¶ [0064], and Fig. 2 steps 210-230, Fig. 3 steps 310-340, Figs. 6A-B elements 610-620).

          Consider claim 18:
                    JANG teaches a method (See JANG, e.g., “…in a forward-view image 610, additional ROIs 612 and 614 including road regions on a divided road in a divided road situation are set along with a basic ROI 616 including an entire road region...” of Abstract, ¶ [0005]-¶ [0008], ¶ [0012], ¶ [0073], and Fig. 2 steps 210-230, Fig. 3 steps 310-340, Figs. 6A-B elements 610-620) comprising: receiving image data generated using an image sensor (See JANG, e.g., “…in a forward-view image 610, additional ROIs 612 and 614 including road regions on a divided road in a divided road situation are set along with a basic ROI 616 including an entire road region...” of Abstract, ¶ [0005]-¶ [0008], ¶ [0012], ¶ [0073], and Fig. 2 steps 210-230, Fig. 3 steps 310-340, Figs. 6A-B elements 610-620), the image data depicting a field of view of the image sensor within an environment including at least one intersection (See JANG, e.g., “…road regions on a divided road in a divided road situation are set along with a basic ROI 616 including an entire road region...” of Abstract, ¶ [0005]-¶ [0008], ¶ [0012], ¶ [0073], and Fig. 2 steps 210-230, Fig. 3 steps 310-340, Figs. 6A-B elements 610-620); receiving first data representative of first annotations corresponding to a bounding shape associated with the intersection (See JANG, e.g., “…the lane detection apparatus determines a lane region in the forward-view image based on estimating the lane pixels in operation 220…The lane detection apparatus merges the probability information, for example, information indicating a probability of an image pixel corresponding to a lane pixel, of each of the ROIs including the basic ROI and the additional ROI that are determined by the detector, and determines the lane region in the forward-view image based on the merged probability information...” of ¶ [0059], ¶ [0073], and Fig. 2 steps 210-230, Fig. 3 steps 310-340, Figs. 6A-B elements 610-620), and second data representative of second annotations corresponding to one or more attributes corresponding to the intersection (See JANG, e.g., “…The number of ROIs to be set in the forward-view image is not restricted, and in another example, three ROIs may be set in the forward-view image. For example, in addition to the basic ROI and the additional ROI, an ROI including a road region located at a long distance or a middle distance from the vehicle may be set...” of ¶ [0054]-¶ [0055], ¶ [0060], and Fig. 2 steps 210-230, Fig. 3 steps 310-340, Figs. 6A-B elements 610-620); based at least in part on the first data, associating location information corresponding to a location of the bounding shape with at least one pixel within the bounding shape (See JANG, e.g., “…In operation 320, the lane detection apparatus estimates lane pixels from each of the ROIs using a neural network-based detector...a plurality of detectors are used to extract, in parallel, the lane pixels from each of the ROIs. The detectors may be individual detectors that are distinguishable from one other…a unified detector of a neural network structure may be used...” of ¶ [0054]-¶ [0055], ¶ [0062]-¶ [0064], and Fig. 2 steps 210-230, Fig. 3 steps 310-340, Figs. 6A-B elements 610-620); based at least in part on the first data, associating a confidence value corresponding to a confidence of being within the bounding shape with at least one pixel within the bounding shape (See JANG, e.g., “…In operation 320, the lane detection apparatus estimates lane pixels from each of the ROIs using a neural network-based detector...a plurality of detectors are used to extract, in parallel, the lane pixels from each of the ROIs. The detectors may be individual detectors that are distinguishable from one other…a unified detector of a neural network structure may be used...” of ¶ [0054]-¶ [0055], ¶ [0062]-¶ [0064], and Fig. 2 steps 210-230, Fig. 3 steps 310-340, Figs. 6A-B elements 610-620); based at least in part on the second data, associating at least one attribute corresponding to the intersection with at least one pixel within the bounding shape (See JANG, e.g., “…In operation 320, the lane detection apparatus estimates lane pixels from each of the ROIs using a neural network-based detector...a plurality of detectors are used to extract, in parallel, the lane pixels from each of the ROIs. The detectors may be individual detectors that are distinguishable from one other…a unified detector of a neural network structure may be used...” of ¶ [0054]-¶ [0055], ¶ [0062]-¶ [0064], and Fig. 2 steps 210-230, Fig. 3 steps 310-340, Figs. 6A-B elements 610-620); and training a neural network using the location information, the confidence value, and the at least one attribute as ground truth data (See JANG, e.g., “…the lane detection apparatus sets a basic ROI including a road region located at a shorter distance from the vehicle and a road region located a longer distance from the vehicle…the lane detection apparatus sets a basic ROI including an entire road region, and sets an additional ROI including the remote road region, which is a region on a road located at a longer distance from the vehicle...” of ¶ [0054]-¶ [0055], ¶ [0062]-¶ [0064], and Fig. 2 steps 210-230, Fig. 3 steps 310-340, Figs. 6A-B elements 610-620).

          Consider claim 22:
                    JANG teaches everything claimed as implemented in the rejection of claim 18. In addition, JANG teaches wherein the one or more attributes correspond to wait conditions associated with the intersection (See JANG, e.g., “…In operation 320, the lane detection apparatus estimates lane pixels from each of the ROIs using a neural network-based detector...a plurality of detectors are used to extract, in parallel, the lane pixels from each of the ROIs. The detectors may be individual detectors that are distinguishable from one other…a unified detector of a neural network structure may be used...” of ¶ [0054]-¶ [0055], ¶ [0062]-¶ [0064], and Fig. 2 steps 210-230, Fig. 3 steps 310-340, Figs. 6A-B elements 610-620).

          Consider claim 23:
                    JANG teaches everything claimed as implemented in the rejection of claim 18. In addition, JANG teaches further comprising: receiving third data representative of a distance value corresponding to a distance to the intersection (See JANG, e.g., “…sets an additional ROI including the remote road region, which is a region on a road located at a longer distance from the vehicle…for the additional ROI, a location of a vanishing point may be estimated based on previously determined lanes, and a location of the additional ROI may be determined based on the estimated location of the vanishing point...” of ¶ [0054]-¶ [0055], and Fig. 2 steps 210-230, Fig. 3 steps 310-340, Figs. 6A-B elements 610-620); and based at least in part on the third data, associating the distance value with at least one pixel of the image data (See JANG, e.g., “…In operation 320, the lane detection apparatus estimates lane pixels from each of the ROIs using a neural network-based detector...a plurality of detectors are used to extract, in parallel, the lane pixels from each of the ROIs. The detectors may be individual detectors that are distinguishable from one other…a unified detector of a neural network structure may be used...” of ¶ [0054]-¶ [0055], ¶ [0062]-¶ [0064], and Fig. 2 steps 210-230, Fig. 3 steps 310-340, Figs. 6A-B elements 610-620); wherein the training the neural network is further based at least in part on the distance value (See JANG, e.g., “…a plurality of detectors are used to extract, in parallel, the lane pixels from each of the ROIs. The detectors may be individual detectors that are distinguishable from one other…a unified detector of a neural network structure may be used...” of ¶ [0054]-¶ [0055], ¶ [0062]-¶ [0064], and Fig. 2 steps 210-230, Fig. 3 steps 310-340, Figs. 6A-B elements 610-620).

          Consider claim 24:
                    JANG teaches everything claimed as implemented in the rejection of claim 18. In addition, JANG teaches wherein: the image sensor is associated with an ego-object (See JANG, e.g., “…in a forward-view image 610, additional ROIs 612 and 614 including road regions on a divided road in a divided road situation are set along with a basic ROI 616 including an entire road region...” of Abstract, ¶ [0005]-¶ [0008], ¶ [0012], ¶ [0073], and Fig. 2 steps 210-230, Fig. 3 steps 310-340, Figs. 6A-B elements 610-620); and the third data is automatically generated based at least in part on motion data representative of motion of the object from a first location at a time of capturing the image data to a second location corresponding to the intersection (See JANG, e.g., “…The number of ROIs to be set in the forward-view image is not restricted, and in another example, three ROIs may be set in the forward-view image. For example, in addition to the basic ROI and the additional ROI, an ROI including a road region located at a long distance or a middle distance from the vehicle may be set...” of ¶ [0054]-¶ [0055], ¶ [0060], and Fig. 2 steps 210-230, Fig. 3 steps 310-340, Figs. 6A-B elements 610-620).

Allowable Subject Matter
Claims 2-6, 8-17, 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Further, the prior art on record does not teach or suggest either in singularity or in combination the claimed subject matter of claims 2-6, 8-17, 19-21.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

         Yang et al. (US Pub. No.: 2021/0272304 A1) teaches “In various examples, a deep neural network (DNN) is trained to accurately predict, in deployment, distances to objects and obstacles using image data alone. The DNN may be trained with ground truth data that is generated and encoded using sensor data from any number of depth predicting sensors, such as, without limitation, RADAR sensors, LIDAR sensors, and/or SONAR sensors. Camera adaptation algorithms may be used in various embodiments to adapt the DNN for use with image data generated by cameras with varying parameters—such as varying fields of view. In some examples, a post-processing safety bounds operation may be executed on the predictions of the DNN to ensure that the predictions fall within a safety-permissible range.”

          Turkelson et al.  (US Pat. No.: 2021/0004589 A1) teaches “Provided is a technique for determining a context of an image and an object depicted by the image based on the context. A trained context classification model may determine a context of an image, and a trained object recognition model may determine an object depicted by the image based on the image and the context. Provided is also a technique for determining an object depicted within an image based on an input location of an input detected by a display screen. An object depicted within an image may be detected based on a distance in feature space between an image feature vector of an image and a feature vector of the object, and a distance in pixel-space between an input location of an input and location of the object within the image.”

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAR SARWAR/Primary Examiner, Art Unit 3667